DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 18-27) in the reply filed on 3/28/2022 is acknowledged.  Claims 28-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the as blade blank” in line 12 which should recite “a blade bank”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degen (U.S. Patent No. 1,540,108) in view of Lacy et al. (U.S. Patent Publication No. 2018/0171802) and Vogel et al. (U.S. Patent Publication No. 2019/0039134).
Regarding Claim 18, Degen teaches a method for manufacturing a blade (Fig. 1, 10) for a propeller, which blade has a leading edge (Page 1, Col. 2, lines 69-70: advancing edge) and a trailing edge, which blade comprises a conduit (Fig. 1, conduit (23) in the blade portion) in the blade and a plurality of holes (Fig. 1, 24) through which the conduit communicates with the exterior of the blade (Page 1, Col. 2, lines 66-70), which conduit is, by a supply duct (Fig. 1, conduit (23) in or near the hub portion) through the blade, arranged to be connected to a source of pressurized air, for suppressing a cavitation collapse process by blowing air, via the supply duct, the conduit, and the holes, the method comprising: 
forming the conduit (Fig. 1, conduit (23) in the blade portion) in the blade (Fig. 1, 10), and 
making the plurality of holes (Fig. 1, 24) through which the conduit communicates with the exterior of the blade (Page 1, Col. 2, lines 66-70).
Examiner notes that the limitations such as “which conduit is, by a supply duct though the blade, arranged to be connected to a source of pressurized air, for suppressing a cavitation collapse process by blowing air, via the supply duct, the conduit, and the holes” are statements of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Degen’s blade is capable of performing the intended use.
Degen does not explicitly teach providing a blade blank having an edge part receiving surface extending along at least a major part of the leading edge of the blade to be manufactured, wherein providing the a blade blank comprises: casting a preliminary blank, and machining away a portion along the leading edge of the preliminary blank to create the edge part receiving surface, or casting the blade blank with the edge part receiving surface, wherein forming a conduit comprises building up an edge part onto the edge part receiving surface by a wire-based additive manufacturing process, wherein the additive manufacturing process is adapted to form the conduit at least partly delimited by the edge part and extending along the leading edge of the blade to be manufactured
Lacy teaches providing a blade blank (Fig. 6, 624) having an edge part receiving surface (Fig. 6, 628) extending along at least a major part of the leading edge ([0029]: parallel to an edge, such as a leading edge) of the blade to be manufactured,
wherein providing the blade blank (Fig. 6, 624) comprises: 
casting a preliminary blank, and machining away a portion along the leading edge of the preliminary blank to create the edge part receiving surface (Fig. 6, 628) ([0025], component build surface may define … through conventional casting, machining, and/or other manufacturing process), 
wherein forming a conduit comprises building up an edge part (Fig. 6, 626) onto the edge part receiving surface (Fig. 6, 628) by a laser powder bed fusion additive manufacturing process ([0022] & [0029]: additive manufacturing system), wherein the additive manufacturing process is adapted to form the conduit at least partly delimited by the edge part and extending along the leading edge of the blade to be manufactured ([0029], lines 25-34: air channel (660) may flow through both pre-existing portion (624) and additive portion (620)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cast of the blade of Degen without any internal features such as holes, conduits and duct and machine the leading edge portion of the blade of Degen requiring the internal features to provide an edge part receiving surface and use an additive manufacturing process to build the leading edge portion of the blade having the internal features as taught by Lacy since the additive manufacturing process can reduce cost and time as suggested in Lacy [0003] and can build a part having a complex geometry such as conduits  and holes.
Below is a figure of the blade of Degen modified by the manufacturing method of Lacy.

    PNG
    media_image1.png
    420
    254
    media_image1.png
    Greyscale

Vogel teaches a method of manufacturing a gas turbine engine blade using an additive manufacturing process including a laser powder bed fusion process and a laser wire deposition process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build an edge part of Degen/Lacy using either a laser powder bed fusion process or a laser wire deposition process as taught by Vogel since both techniques can be interchangeably employed to form the edge part having conduits and holes equally well.
Regarding Claim 19, Degen/Lacy/Vogel teach the method according to claim 18, wherein the wire-based additive manufacturing process is a metal wire-based additive manufacturing process (Lacy [0004]: metal powder & [0022]: direct metal laser melting).
Regarding Claim 20, Degen/Lacy/Vogel teach the method according to claim 18, wherein the additive manufacturing process is adapted to form the conduit (Degen Fig. 1, conduit (23) in the blade portion) delimited by the edge part (Lacy Fig. 6, 626), wherein the conduit is completely enclosed by the edge part (Lacy Fig. 6, 626) (see figure above).
Regarding Claim 21, Degen/Lacy/Vogel teach the method according to claim 18, wherein, in a cross-section coinciding with an aerofoil of the blade, the edge part receiving surface is substantially perpendicular to the chord line of the aerofoil. (In the figure above, the vertical edge part receiving surface is perpendicular to the chord line)
Regarding Claim 22, Degen/Lacy/Vogel teach do not explicitly teach an amount of material applied to the edge part by the additive manufacturing process is such that it results in that the distance from the edge receiving surface to the leading edge, of the blade to be manufactured, generally corresponds to the width of the edge part receiving surface between a pressure side and a suction side, connecting the leading and trailing edges.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the edge part receiving surface at a desired location in the blade including a location resulting in the distance from the edge receiving surface to the leading edge corresponding to the width of the edge part receiving surface between a pressure side and a suction side which would allow a plurality of holes to be formed from the leading edge of the blade to the conduit.
Regarding Claim 23, although Degen/Lacy/Vogel do not explicitly teach that the edge part is built up by the additive manufacturing process such that the conduit occupies 2 — 20% of the volume of the edge part, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design a blade of Degen with a desired conduit volume including 2-20% of the volume of the edge part that would provide an adequate passage space for the air to travel. 
Regarding Claim 24, Degen/Lacy/Vogel teach the method according to claim 18, wherein the holes (Degen Fig. 1, 24) are made such that each hole extends solely through the edge part (see figure above).
Regarding Claim 25, Lacy teaches that the edge part receiving surface is manufactured through casting, machining and/or other manufacturing processes in [0025], lines 25-28.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a preliminary blank, having a shape substantially corresponding to the blade to be manufactured, and machine a portion of the preliminary blank, along at least a major part of the leading edge of the preliminary blank, so that the leading edge is cut away along said major part, thereby forming said edge part receiving surface, in order to minimize the amount of machined material and the time to machine the preliminary blank to form the said edge part receiving surface.
Regarding Claim 26, although Degen/Lacy/Vogel do not explicitly teach wherein the blade presents a tip, wherein the conduit is narrowed towards the tip, it would have been obvious to one of ordinary skill in the art to design the conduit in any desired size or shape including the one that narrows towards the tip that would provide an adequate passage space for the air to travel.
Regarding Claim 27, Degen/Lacy/Vogel teach the method according to claim 18, wherein the propeller comprises a plurality of blades (Degen Fig. 1 shows two blades in a propeller.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5/12/2022